DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 44-58 directed to methods of treatment selection of evaluation comprising analysis of polymorphisms) in the reply filed on 05/24/2021 is acknowledged.
Claims 59-63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2021.

Claim Objections
Claims 46, 49 56 and 57 are objected to because of the following informalities:  the claims include recitations that confuse the art accepted terminology related to polymorphisms (i.e.:  a position of variable content in a gene or it’s encoded protein) and a genotype (i.e.:  the actual content contained in the genes/allele of a subject).  See for example in claim 46, where the recitation of “identification of the 131 H/H polymorphism” may be more properly presented as “detection of the H/H genotype”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are unclear over recitation of limitations related to determining a polymorphism in a gene.  See for example claim 44, which recites “determining in said subject at least an FcγRlla polymorphism”, and claim 52 which recites “determination of an FcyRlla 131 polymorphism”.  The limitation is unclear because a “polymorphism” is a position, that is a population of individuals, demonstrates the capacity for variable content in a genome.  It is unclear if the claims intended to require an analysis of genomes to identify that a genomic location is variable in the population.  Where the claims, in light of the specification, may be more properly directed to detecting particular allelic content, or a genotype of a subject, the limitation as recited in claim 44 may recite “detecting the allelic content at the 131 H/R polymorphism in the FcγRlla gene”.  

Claim Rejections - 35 USC § 101 – Patent ineligible subject matter
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 44-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (a law of nature; an abstract idea) without significantly 
The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).

The following three inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes - the claims are directed to methods.

Step 2A, prong one.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – The claims 

Step 2A prong 2. Does the claim recite additional elements that integrate the judicial exception in a practical application?  The judicial exception(s) to which the claims are directed are not integrated into a practical application because there are no required particular practical steps related to the determined polymorphisms (as recited in the steps of the claims), such as performing some particular treatment to alleviate the pathological effects of the cancer.  It is noted that while claim 55 (which depends from claims 52-54) recites “said method further includes a treatment step”, the generic recitation is not sufficient to integrate the judicial exception into a practical application because there is no particular treatment that is specifically related to any explicit treatment decision.

Here it is noted that while the claims may recite aspects of predicting or making a decision about treatment, merely presenting the results of, or assigning and intended use to, a process otherwise unpatentable under section 101 is, insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., (Fed. Cir. Oct. 11, 2016) (claim unpatentable despite recitation of the step: "providing notification if [an] event has occurred").

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case the rejected claims require collecting data about polymorphisms in a subject.  Detection of allelic content, including the required FcγIIa H/R 131 and FcγIIa V/F 158 alleles, in samples from human patients, was routinely practiced in the art  (e.g.:  Cartron et al (2002) as cited in the IDS). 
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of the instant claims), Mayo, 566 U.S. at 79, 101 USPQ2d at 1968, can be considered mere data gathering, and is not an element that is significantly more than a judicial exception to which the claims are directed. .


Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to “'transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add “enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct. at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to " 'transform the nature of the claim' into a patent-eligible application." Id. at 2355 (quoting Mayo, 132 S. Ct. at 1297). Put another way, 

For these reasons the claims are rejected under 35 USC 101 as directed to subject matter that is not significantly more than a judicial exception.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods that require, as consonant with the recited limitations of the rejected claims:
detecting and H/H 131 FcγRIIa gentoye in a human subject and predicting an increased response to treatment of follicular lymphoma with Rituximab 

is not enabling for the breadth of the methods as claimed which encompass the analysis of any non-human subjects, determining responsiveness based on the results of any other FcyRIla genotypes, and determining the responsiveness of treatment of any non-follicular lymphoma neoplastic diseases with any therapy other than Rituximab. The 
Nature of the invention and breadth of the claims
The instant claims are drawn to a method for predicting whether a subject suffering from a neoplastic disease is responsive to an antineoplastic therapy, where the method comprises determining the genotype of at least an FcγRIla polymorphism.
The claims encompass the analysis of any type of subject organism.
The claims encompass determining response in the treatment of any neoplastic disease.
The claims encompass determining response to any antineoplastic treatment.
The claims require knowledge of a correlation between any genotype and responsiveness to treatment of any neoplastic disease with any antineoplastic therapy.
Direction provided by the specification and working example
The instant specification teaches the analysis of the association between the genotype at the FcγRIla 131 and FcγRIlla 158 polymorphisms in individuals of a study population and response of follicular lymphoma to treatment with Rituximab.
The specification teaches that subjects with the H/H genotype of the of FcγRlla 131 allele are more likely to respond to Rituximab treatment of follicular lymphoma as measured by either a partial response or a complete response compared to subjects with either an H/R or R/R genotype (Fig 8; p. 27).  The specification further teaches that subjects with the V/V genotype of the of FcγRIlla 158 allele are more likely to respond to Rituximab treatment of follicular lymphoma as measured by either a partial response or 
The instant specification does not provide any examples of the correlation of any FcγRlla genotypes other than the 131 H/H genotype with increased likelihood of response to therapy.
The instant specification does not provide any examples of treatment of neoplastic diseases other than non-Hodgkin’s lymphoma that is follicular lymphoma.
The instant specification does not provide any examples of any antineoplastic treatments other than Rituximab monoclonal therapy. .
State of the art, level of skill in the art, and level of unpredictability
While the state of the art and level of skill in the art with regard to the detection of a genotype composed of known polymorphic alleles is high, the level of unpredictability in associating any particular genotype with a phenotype is even higher.  The level of unpredictability is demonstrated by the prior art, the post filing art, and the instant specification.
Because the claims encompass the analysis of any subject organism, where the instant specification teaches only the analysis of human subjects, it is relevant to point out the unpredictability in extrapolating results regarding the association of a polymorphism with a phenotype in humans to any other organism. Similar nucleotide sequences may encode polypeptides with markedly different functionalities. Such a possibility is exemplified by Juppner (1995), which teaches that despite significant structural conservation, rat, opossum, and human PTH/PTHrP receptor homologs
display distinct functional characteristics (Abstract; pp.39S-40S).

Because the claims encompass determining response any antineoplastic therapy, while the specification exemplifies only response to rituximab monoclonal therapy, it is relevant to point out the unpredictability in extrapolating the instant results to other antineoplastic therapies.  In general, the art teaches the different in responses to different therapeutic regimens. Witzig et al (2002) teaches statistically significant differences in patient response to Rituximab as compared to the different monoclonal  antineoplastic therapy, ibritumomab (p.2453 — Conclusion; Table 2). More specifically relevant, Carlotti et al (2007) teaches that the FcγRIla 131 and FcγRIlla 158 polymorphisms are not significantly associated with response to CHOP, a treatment - comprising chemotherapy with cyclophosphamide, doxorubicin, vincristine, and prednisolone (Figure 1). Additionally, Weng et al (2004 abstract) teach that the predictive value of FcγR polymorphisms on clinical response is specific to the Rituximab monoclonal antibody therapy.

Quantity of experimentation required
An undue amount of experimentation would be required to make and use the invention in the full scope of the instant claims. Such experimentation would require a case: control analysis of a plethora of different types of subject organisms and encompass analysis of any treatment of any neoplastic disease. Such analysis would further require examination of how any genotype of any polymorphic allele is associated with response to therapy. Even if such experimentation were to be performed, there is not particular indication that any associations other than those specifically disclosed in the instant application would be revealed. |
Conclusion
After consideration of the teaching of the specification and the specific working examples, considering the breadth of the claims, and the unpredictability in the art, it is he conclusion that an undue amount of experimentation would be required to make and use the invention in the full scope encompassed by the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,109,255. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the conflicting patent are directed to the detection of same genotypes, and the same treatments of the same pathologies, as encompassed by the rejected claims.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634